Citation Nr: 0603710	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-15 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1968 to March 1970 with 
over two years of prior reserve duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This issue was previously before the Board and was 
remanded in March 2004.


FINDING OF FACT

A psychiatric disability was not manifested during the 
veteran's active duty service, or within one year of 
discharge from active duty service, nor is a psychiatric 
disability otherwise related to such service.


CONCLUSION OF LAW

A psychiatric disability was not incurred or aggravated 
during the veteran's active duty service, nor may a psychosis 
be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran, as to some 
of the issues, subsequent to the initial denial of the 
veteran's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision on all the 
matters on appeal, it can be argued that the timing of the 
notices does not comply with the express requirements of the 
law as found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the March 2004, September 2004 and March 2005 
letters, VA informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In the letters, 
VA informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  The September 2004 and March 2005 letters 
also advised the appellant to submit any relevant evidence in 
his possession.  The Board finds that these documents 
fulfilled VA's duty to notify, including the duty to notify 
the veteran to submit any pertinent evidence in his 
possession, and that any defect in the timing of such notice 
constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records, private medical records, and VA 
medical records.  The Board notes that the veteran has been 
afforded several VA examinations in relation to his claim.  
Under the circumstances, the Board finds that the record as 
it stands includes sufficient competent evidence to decide 
these claims.  See 38 C.F.R. § 3.159(c)(4).  As such, the 
Board finds that VA has fulfilled its duty to notify and 
assist the appellant in the claim under consideration and 
that adjudication of the claim at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The issue is now ready to be considered on the 
merits.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as psychoses, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran's service medical records are devoid of reference 
to any complaints, manifestations or diagnoses of a 
psychiatric disability.  The first instance of medical 
evidence of a psychiatric disability is not until February 
1972, almost two years after discharge from active duty.  A 
February 1972 affidavit from the veteran's mother and brother 
in connection with civil commitment proceedings is to the 
effect that the veteran had been periodically depressed for 
the previous several months and that he had lost 35-40 pounds 
over the past year.  They both also noted that he had used 
drugs since his discharge from active duty service.  A mental 
examination report dated in February 1972 shows that the 
veteran was diagnosed with acute psychosis, probably drug 
induced.  A May 1972 discharge summary from Dammasch State 
Hospital shows that the veteran was diagnosed with 
schizophrenia, acute, undifferentiated and an inadequate 
personality.  History documented in the discharge summary was 
to the effect that the veteran had probably been using 
amphetamines and LSD since his discharge from service.  It 
was noted that the veteran had been periodically depressed 
for the past several months, had lost 35-40 pounds over the 
past year, and his behavior suddenly became irrational.  

An October 1972 VA examination report shows that the veteran 
reported that he did not recall having any psychiatric 
problems during active duty service.  The veteran was 
diagnosed with schizophrenic reaction, acute, 
undifferentiated type, history of, in fair remission.  A 
September 1984 letter from Dr. Nemecia Dario shows that 
treatment since the veteran's 1972 hospital admission has 
tended to rule out the diagnosis of schizophrenic, chronic 
undifferentiated type in favor of a diagnosis of bipolar mood 
disorder, manic type or manic depressive illness.

An October 1985 letter from Dr. Dario shows that the veteran 
continued to be diagnosed with bipolar disorder, manic.  The 
examination report also shows that the veteran apparently had 
problems with his "nerves" as a child, but it is unclear if 
this information was elicited simply from the veteran's own 
self report or from actual treatment records.  A November 
1985 VA examination report also shows that the veteran was 
diagnosed with bipolar disorder, mixed type.

An April 2001 VA examination report shows that the veteran 
was diagnosed with bipolar disorder.  The examiner stated 
that he reviewed the veteran's records and could find no 
documents to support or refute the veteran's past psychiatric 
diagnoses.

An August 2005 VA examination report shows that the examiner 
diagnosed the veteran with bipolar disorder, most recent 
episode mixed, in partial remission.  The examiner opined 
that the veteran attested to certain behaviors in late 1970 
and early 1971 that very well could have been prodromal for 
bipolar disorder.  The examiner noted that the February 1972 
hospitalization was the first time that medical documentation 
was made  of his psychiatric condition.  The examiner opined 
that in late 1970 the veteran exhibited hypomanic behavior 
that possibly could have been a harbinger for bipolar 
disorder.  The examiner emphasized, however, that his opinion 
was somewhat speculative and was made only in light of the 
veteran's reported behaviors.  He did note that it is 
generally accepted in the practice of psychiatry that much of 
the time a specific disorder will exist for a significant 
period of time before actuation being diagnosed or medically 
documented.  

Finally, an August 2005 statement from the veteran's brother 
and sister-in-law noted that they observed the veteran acting 
bizarrely and irrationally as early as 1970.

The medical evidence of record shows that the veteran has a 
current psychiatric disability; however, there is no evidence 
that the veteran had any symptoms, complaints or diagnoses of 
psychiatric disability during active duty service and there 
is no medical evidence relating the veteran's current 
psychiatric disability to his active duty service.  Thus, 
there is no evidence to support a finding of entitlement to 
service connection for a psychiatric disability on a direct 
service connection basis.  

Nevertheless, as noted above, service connection for certain 
chronic conditions, such as psychoses, can be established if 
the condition is manifested within one year of discharge of 
active duty service, even if there are no manifestations 
during active duty service.  To this end, there is competent 
evidence of record showing a medical diagnosis of a 
psychiatric disability approximately two years after the 
veteran's discharge from active duty service, in February 
1972.  Medical records showing treatment in 1972 all appear 
to note a history of depression for the previous several 
months followed by a sudden change in behavior.  This history 
suggests that the psychosis may have been manifested sometime 
in mid- to late 1971.  However, the one year period after 
discharge from service ended in March 1971, and the 
preponderance of the evidence is against a finding that a 
psychosis was manifest to a compensable degree prior to March 
1971 so as to place the manifestation of the psychosis within 
the one year presumption period.  

There is the noted history of weight loss for approximately 
one year before February 1972, but this alone does not 
persuasively show manifestation of the psychosis to a 
compensable degree.  The Board also acknowledges the 
veteran's brother and sister-in-law's August 2005 statement 
which alleges that the veteran exhibited bizarre behavior, 
consistent with a psychiatric disability, as early as 1970.  
However, the Board finds that the August 2005 statement from 
his brother and sister-in-law to be inconsistent with the 
medical evidence of record and the brother's affidavit from 
February 1972.  Specifically, the Board notes that in 
February 1972, the veteran's brother attested to the fact 
that the veteran exhibited signs of mental illness in the 
month prior, which would be January 1972.  The Board finds 
this 1972 statement to be more persuasive as it was a 
contemporaneous statement given at the time the veteran first 
began to exhibit symptoms of mental illness and it was 
provided to authorities in an attempt to help his brother 
receive medical treatment.

The Board also acknowledges the August 2005 VA examiner's 
statement that the veteran may have exhibited signs of manic 
depressive disorder within a year of discharge, based on the 
veteran's own description of his behavior.  However, the 
Board finds this opinion to be too speculative in nature to 
be probative, as it simply states that the veteran exhibited 
behavior that possibly could have been a harbinger for 
bipolar disorder.  Moreover, as the examiner admitted in the 
examination report, the opinion was given based solely on the 
veteran's self-reported history.  The accuracy of the 
veteran's memory in this regard is questionable in light of 
the nature of his disability which was manifested by 
confusion and disorientation as to time, place and 
circumstance during the time period in question.  Moreover, 
as noted above, history reported in 1972 appears to place the 
onset of psychiatric symptoms to several months before 
February 1972. 

In sum, the Board is compelled to conclude that the 
preponderance of the evidence is against a finding that a 
psychosis was manifest to a compensable degree within one 
year of the veteran's discharge from service.  It follows 
that there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  

In closing, the Board notes that the vast majority of medical 
records appear to attribute the veteran's psychosis to drug 
use.  Because the Board finds that a psychosis was not 
manifested during service or within one year of discharge, it 
need not address the question of whether the veteran's 
disability is the result of his own willful misconduct or 
abuse of drugs so as to otherwise preclude payment of VA 
compensation.  38 U.S.C.A. § 1110. 


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


